3. Ukraine: the cases of Yulia Tymoshenko and other members of the former government (debate)
The next item is the debate on five motions for resolution on Ukraine: the cases of Yulia Tymoshenko and other members of the former government.
Mr President, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I want to state that the development of democracy in Ukraine is a priority for us on which we cannot compromise. No doubt should be cast on the Ukrainian people's achievements either by external or internal factors.
The current government is attempting, by means of a series of initiatives, to improve both the legislative foundation and the effectiveness of the battle against corruption. This is why it must receive encouragement. Removing the Ukrainian elite's sense of impunity may provide an opportunity for the beneficial reforms which will bring the country closer to the European Union and offer its citizens prospects for the future.
However, we currently risk being accused of protecting the leading figures from the previous government with a European political 'screen', including former Prime Minister Tymoshenko personally. If we basically expect the Ukrainian Government not to interfere in the work of the independent court and prosecutor's office, what right does the Group of the European People's Party (Christian Democrats) have to call today for the European Parliament itself to get involved in such political interference? I cannot accept that we should pardon all the decisions made by the previous government in Ukraine. This is precisely the sense of the text being tabled, which calls, in practical terms, for the individual abuses of power to be concealed behind collective guilt.
A more balanced approach has allowed us to have a joint motion for a resolution today which will be constructive and targeted at the opportunities for closer cooperation between Ukraine and the European Union, while judicial reform is carried out in the country and the anti-corruption measures implemented. However, it has been based on an ideological, confrontational approach.
I call for the so-called 'motion for a joint resolution' to be rejected and for us to rally support for the proposal from the S&D Group.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Mr President, I would simply like to ask my fellow Member what the continuous declarations concerning the universality of human rights mean when, in the case of Ukraine, the issue suddenly only concerns internal affairs. Saying that no one should intervene in the internal affairs of a country is the old Soviet argument. In cases which concern human rights, we will always intervene, in particular with regard to a partner as important as Ukraine.
Mr President, I want to say that we are not talking about interference in Ukraine's internal affairs, but about non-interference in the operation of the independent court and prosecutor's office in Ukraine. I think that there is a clear difference. We do not want political interference, either from the government in Ukraine or from the European Parliament. However, this is exactly what we are doing with the texts which have been tabled in the so-called 'joint motion for a resolution'.
If we are talking about universality - I do not know how many minutes I have, Mr President - but if we look around, there are European Union Member States where we can see very similar cases. I will believe you, Mr Posselt, that you adhere to the principles and want us to enforce human rights everywhere - both in the European Union and Ukraine - if you table such a resolution for Bulgaria as well where prime ministers and former ministers are being investigated on absurd charges.
author. - (CS) Mr President, there are moments when I go beyond mere amazement. One such moment for me came with the opportunity to read through the motion for a resolution on Ukraine. Until then, I had no idea that the ministers and prime ministers of some countries enjoyed special lifetime immunity.
It is unquestionably remarkable that the European Parliament, on the one hand, demands consistent action against corruption but, on the other hand, when former government member Mr Danilishin faces charges, he is granted political asylum, and in the Czech Republic - my own country - at that, without any preliminary investigation of the case. Incidentally, Mr Danilishin has never been a member of any political party, so the charge brought against him is entirely economic in nature.
Let us seek consistent sanctions for corrupt behaviour both inside and outside the European Union. That is entirely proper, but we should read through the constitution of the country concerned, and try to establish the facts. Only when corruption has genuinely been eradicated in European countries should we try reverting to the imperious recommendations granted to various countries in the resolutions adopted, unfortunately, by us.
The Confederal Group of the European United Left - Nordic Green Left agrees with the general parts of the resolution, but has serious doubts over the points specifically mentioned, and therefore will not support the resolution.
author. - (DE) Mr President, unfortunately, we have grounds for expressing strong criticism of the political situation in Ukraine and, in particular, of the means used to curtail the constitutional rights of opposition politicians.
The opposition leader, Mrs Tymoshenko, and other prominent people have had their human rights violated and have been prevented from doing their political work by means of politically motivated criminal proceedings and antiquated procedural law. Anyone who turns the constitutional right of an accused person to access their files into the exact opposite, in other words, into a compulsion to access the files, and anyone who does this, as in the case of Mr Lutsenko, by means of imprisonment and, in the case of Mrs Tymoshenko, by a total of 44 summonses so far, clearly demonstrates what sort of person he is and the fact that he is abusing the judicial system in the old-fashioned way for the purposes of political disputes.
President Yanukovych and his authorities must bring an end to this persecution. He is personally responsible for the well-being of Mrs Tymoshenko, Mr Lutsenko and their colleagues and supporters.
Mr Yanukovych, your behaviour in these cases is the litmus test of your credibility and your determination to introduce European values into Ukraine.
(The speaker agreed to take a blue-card question under Rule 149(8))
(PL) Mr President, I agree with the fellow Member on many issues. We all know how important it was for the consolidation of democracy and human rights for the countries of Central and Eastern Europe to be able to achieve accession to the Union, and before that to have the perspective of accession. I would like to ask Mr Gahler if he is willing to declare that he is in favour of giving such a political perspective to Ukrainian society and to politicians of all persuasions and that the road to the European Union is open to them, and if he will endorse statements of this kind in the European Parliament.
author. - (DE) Mr President, the current behaviour of the government of Ukraine will definitely not make the country's move into Europe any easier.
author. - Mr President, we are not here today to judge the actual innocence or guilt of Yulia Tymoshenko. It has gone well beyond that point because the Ukrainian authorities have overlooked the correct legal procedures and taken measures that violate the rule of law.
We protest against the elimination of political opponents in Ukraine with the help of the judicial system. Defendants must be granted their legal rights, as enshrined in law, and the measures taken against them must be proportionate to the nature and gravity of the crimes that they have been accused of.
The purpose of this resolution is to draw the attention of the Ukrainian authorities to some apparent breaches of the rule of law which have distanced Ukraine from European values, and which, if they become commonplace, would curtail their country's prospects of future European integration.
author. - Mr President, the reason we, the Greens, support this joint resolution is that we consider the fight against corruption a fundamental factor in the establishment and consolidation of the rule of law in Ukraine, with a view precisely to deepening its relations with the European Union and enhancing its integration into EU policies.
We stress, therefore, that those efforts require fair, impartial and independent legal proceedings. That is why we note with concern the widespread opinion that the recent case brought against Mrs Tymoshenko and some members of the government are politically motivated, and warn against a possible use of penal law as a tool to achieve political ends. That is also why we call on the Ukrainian authorities to ensure that judicial measures are not used selectively and that investigations, prosecutions and trials are held in maximum transparency.
Finally, that is also the reason why we call on the Ukrainian authorities to avoid any perception of judicial measures being used selectively and insist that the maximum transparency of investigations, persecutions and trials be guaranteed; we also call on the Commission to assist in the reform of the judiciary in Ukraine by making use of EU capacity-building programmes and to consider creating a high-level EU advisory group for Ukraine to assist the country in its efforts to align itself with EU legislation, including on the judiciary.
Mr President, the restrictive measures taken against Yulia Tymoshenko mark the continuation by the current government of a series of actions targeted against members of the former government, with the aim of intimidating and weakening the opposition. We are deeply concerned by the use of the justice system for political ends through selective actions aimed solely at members of the opposition. They jeopardise the consolidation of the rule of law and democracy in Ukraine.
We call on the authorities in Kiev to ensure that the justice system operates on an impartial, independent and transparent basis by giving the defendants a fair trial. At the same time, we call on them to abide by the rules of a democratic state and to ensure respect for human rights, which are obligations they assumed as part of the Eastern Partnership. We must stress that respect for these principles is vital to promoting cooperation between the EU and Ukraine, including with a view to signing the Association Agreement.
Mr President, one of the priorities of the forthcoming Polish Presidency is to strengthen the Eastern Partnership. Ukraine, as Poland's nearest neighbour, is one of the most important partners and has the opportunity to gain more than the other partners from this situation. While I share the opinion about the necessity of bringing Ukraine closer to the Union, I also think that this must involve the adoption by Ukraine of European standards in the field of the rule of law and transparency in public life. It is with great concern that I have followed the corruption scandals in Ukraine and the trials of politicians who are being accused in a way which is sometimes ludicrous. The Union is being very careful in the way it comments on events in Ukraine. Furthermore, the statement of the High Representative for Foreign Affairs and Security Policy on Yulia Tymoshenko was exceptionally cautious.
However, I think that as part of future cooperation between the Union and Ukraine, instruments should be created which, in the longer term, would contribute to a strengthening of the rule of law in Ukraine. I have in mind, here, the idea of creating, for example, an advisory group to help bring Ukrainian law closer to European standards, and assistance in various areas of law, including the training of judges, for example. I think Ukraine's European aspirations, which, on the one hand, are hedged around with conditions, should, on the other, show a willingness to help in this. I hope the Polish Presidency of the Council of the European Union will adopt such a stance.
on behalf of the ALDE Group. - Mr President, Ukraine is a democracy. Therefore, we signal our concern to a partner, an ally, and a friend. As we all know, nobody is perfect in this world, but it is in accordance with Europe's political standards and norms, and also in accordance with the logic and values of democracy, that we expect the Ukrainian authorities not to abuse their power by encouraging and holding politically motivated trials, and instead to give those who are suspects a fair trial, rather than political retribution.
Yulia Tymoshenko and other members of the former government of Ukraine, who had long been the rivals of President Yanukovych, should not be regarded as collectively, or by association, guilty and responsible for what is perceived as a liability in political practice. First and foremost, they are all citizens of a democratic state. By no means are we offering a defence speech here. Instead, we are merely reminding our friends how democracy works.
on behalf of the ECR Group. - Mr President, six years on from the Orange Revolution, Ukrainian politics remain characterised by rivalry and tension. Former Prime Minister Tymoshenko and some members of the former government that she led are now being pursued through the courts for criminal acts allegedly committed whilst in office. These charges to me have a smell of being politically motivated. I fear that President Yanukovych is trying to neutralise the only Ukrainian political figure with enough gravitas, courage and popularity to challenge his authority. We should not forget that the Orange Revolution was a direct response to Yanukovych's attempt to steal, by fraud, in 2004 the Presidential election. He was never prosecuted for that crime.
Mrs Tymoshenko has substantial popular support in western Ukraine and carries the hopes of millions of her compatriots with her. It is very curious that the latest charges relating to fraud against the medicines budget were not levelled against Zinovii Mytnyk, the Deputy Minister for Heath at the time, who signed off on the deal, because he has now re-emerged, curiously, as the new Health Minister in Yanukovych's Government.
If Yanukovych wants to reduce Mrs Tymoshenko's political potency, he should seek to do so in an open and democratic battle of ideas, not through the political manipulation of the justice system. And my question to Mr Vigenin, as the Socialist Group has links to Yanukovych's Party of the Regions, is: do you have confidence in the political impartiality of the General Prosecutor's Office in Ukraine? Mr Vigenin, could you answer that?
on behalf of the EFD Group. - (SK) Mr President, Ukraine's political scene is characterised by a gubernatorial style of leadership, deeply rooted in the former Soviet era. Even those who led the Orange Revolution, President Yushchenko and Prime Minister Tymoshenko, exhibited some peculiar political behaviour.
Indeed, it is an open secret in Ukraine and abroad that the real cause of the gas crisis that descended on us in early 2009 was a rift between the family clans of Prime Minister Tymoshenko and President Yushchenko, as they fought to control the profits from the transport of gas. I agree that exploiting the baseless criminalisation of political opponents in order to repress opposition forces is unacceptable, but I find it highly presumptuous to claim that none of Tymoshenko's team put a foot wrong during their chaotic period in government.
Tymoshenko's group lost the elections precisely because ordinary people had had enough of widespread corruption and the theft of public property by certain public officials.
Therefore, if we really want to help Ukraine to develop an open, democratic society, we should concentrate on systemic recommendations and not tell them that those senior officials who may be endearing to some of you or with whom you may be friends should be treated any differently from other criminal suspects. Indeed, here in the European Union, we also say that all are equal, and that includes equality before the law.
(CS) Mr President, the methods used to conduct the investigation into alleged violations of the law by Mrs Tymoshenko and other opposition politicians have completely discredited the Ukrainian judiciary, the police, and the current government. Such persecutory practices belonged to the arsenal of totalitarian communist regimes in the last century, and those EU citizens who lived under those regimes are particularly sensitive to this. We see this as yet another abuse of public power to discredit political opponents, which is absolutely unacceptable in a democratic society. I draw attention to the fact that this fundamentally challenges the independence of the Ukrainian judiciary in the eyes of the world.
Under these circumstances, I appeal to EU Member States to join the Czech Republic in standing ready to grant political asylum to persecuted Ukrainian opposition politicians and to consider sanctions against Ukraine for violations of international law, if the situation in Ukraine does not change.
(PL) Mr President, we are wondering what the essence is of what we are talking about because the facts are, after all, generally known, and we are coming down in favour of those who today are having problems, and of those who are finding themselves at the wrong end of the abuse of authority. However, we must learn the lessons of this situation, and lessons must be learned, above all, by the authorities in Ukraine. A condition for building a normal democratic system in Ukraine is respect for the rights of the opposition, and we must say this very clearly from here, today. However, in this Chamber, we must also say something very clearly to ourselves. This is the experience of the Czech Republic, Slovakia and also East Germany. There can be no real modernisation in this part of Europe if we cannot say that for Ukrainians, and not for this or that authority, there is a place in Europe. Perhaps not today, perhaps not in several years, but that perspective does exist. Without talking clearly about that perspective - and I am talking to all friends from every part of Europe - we are, in fact, going to be working together to maintain badly functioning democratic systems in the East. Do not be under any illusions about this. It is a very simple matter. So, as well as holding this debate, we also have something else to do - to say clearly: the door is open, do not worry.
(PL) Mr President, I would like to start with the words of Mr Donskis, who called the Ukrainians our friends and allies. This is indeed the case, and this is how we should treat our friends in Kiev. I would like to ask everyone a question. I have similar comments and I share the quandary of most of you who have spoken, today. I, too, am not satisfied by the way human rights are being observed and by how democracy is functioning in Kiev, but what have you done - what has this House done, and what have all those who have today, with such high principles, condemned the situation with Mrs Tymoshenko - what have you done to send a clear signal to Kiev and other cities of Ukraine that we are their friends and allies, that we are waiting for them, and that this House should one day be enlarged by the presence of Ukrainian Members? I ask this because respect for human rights and respect for democracy in Ukraine are, to a large extent, dependent on us. I must ask you to understand this.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Mr President, I would simply like to ask my fellow Member whether he is not aware that we have adopted a resolution in Parliament with a large majority - I myself voted in favour of this resolution - in which we clearly underlined the European perspective of Ukraine. We have done this not once, but many times.
(PL) Mr President, Mr Posselt, firstly, I do know, and secondly, thank you for that resolution. I am asking, however, if this is all we could have done? Is this really all that can be sent from this Chamber and from the EU institutions to the Ukrainians, who are fighting today about the same things which once happened to the Poles and the Czechs? Finally, how many positive signals of this kind about membership of the European Union have been sent to the Ukrainians from the German Government, for example?
Mr President, the road to democracy is often a slow and tortuous one. Some countries move quicker than others and we see that with the countries of the former Soviet Union, who are now our valid colleagues here in the European Parliament.
Others countries move somewhat slower - maybe Ukraine is an example of that. Nevertheless, it is important to recognise that it has made progress but must go further. In particular, to establish true democracy, it needs, first of all, to promote civil society, secondly, end state control, particularly over NGOs, thirdly, have a truly independent judiciary, and fourthly, have a free and strong opposition.
You cannot have proper democracy without having a free, strong and vibrant opposition. We in the European Union must use every means to encourage Ukraine to go the full circle and establish true democracy. It has made progress, but it needs to go a bit further.
(FI) Mr President, the charges that have been brought against Tymoshenko are, as she herself has said, purely political in nature. We also have to remind ourselves that several other former members of her Cabinet are also accused or suspected of corruption.
As I believe Mrs Ojuland mentioned here earlier, we are not a court. We are not here to decide whether these people are guilty or innocent. Instead, we want to remind everyone of how important it is that these hearings cannot be selective in any sense and that the legal proceedings must be open and must be non-discriminatory.
May I say that I wish to thank Lady Ashton for expressing her concern back in May regarding the charges brought against the Ukrainian opposition leaders, and their possible political ends. We have to continue along this path and ensure that these hearings in Ukraine do not actually become selective or anti-opposition in nature.
(IT) Mr President, Ukraine is a democracy, a friendly country, a partner of this European Union. However, Ukraine must adopt European standards also in the administration of judicial power, which is characterised by politicised trials in which the accused do not enjoy all the rights and means necessary to face a trial that, in some cases, is a purely political trial. This represents a criminalisation of political opponents of the government in office, aimed solely at eliminating and silencing the opposition. Yulia Tymoshenko, the former prime minister, and her ministers are being attacked by means of show trials, rather than by a political confrontation which, although heated, would be serious and transparent. The Ukrainian Government must respect the opposition, without brandishing the weapon of judicial power, and respect the rules of a democratic state and human rights, as subscribed to in the Eastern Partnership agreements.
(FI) Mr President, the former Ukrainian Prime Minister, Yulia Tymoshenko, has had to answer several corruption charges this spring, and a ban on travel in February prevented her from coming to meet us in Brussels. If Tymoshenko is eventually found guilty, she faces a sentence of up to ten years in prison.
The background and context, however, beg awkward questions and arouse concern regarding the partly politically motivated nature of the charges. Our resolution rightfully raises the issue of the charges against the leaders of the political opposition, charges that look ever more selective in nature, and insists on a guarantee of the transparency of the investigations and of the judicial process.
The fight against corruption and the affirmation of the rule of law are not just preconditions for deepening EU-Ukraine relations: they are also crucial for reinforcing Ukraine's democratic development. Ukraine's new political leaders must also show a sense of responsibility and start implementing the reforms that have remained half-finished since the Orange Revolution.
(RO) Mr President, the motion for a resolution relating to the case of the members of the former Ukrainian Government is needed to ensure respect for the basic principles of the European Union, starting with respect for human rights. It is not Ukraine's justice system which is the biggest concern, but the possible interference of politics in the administration of justice. The European Union, as a community of law and values, must support the members of the former Ukrainian Government to ensure respect for the principle of the presumption of innocence and the European Convention for the Protection of Human Rights.
I would like to highlight the need to continue and step up the reforms being carried out in Ukraine and to align its legislation with the EU's provisions and obligations as key elements aimed at bringing it closer to the European Union. The success of the reform process taken on by Ukraine will depend on the promotion of, and respect for, democratic principles, the rule of law and transparency. With regard to the charges made against Yulia Tymoshenko and the members of the former government, an abuse of power cannot be used to take action against an accusation of an abuse of power. Democracy must make progress in Ukraine and we can support this process.
Member of the Commission. - (DE) Mr President, honourable Members, the Commission is following developments in Ukraine with regard to the former members of the government of Ukraine, Mrs Tymoshenko, Mr Lutsenko and others very closely, as Parliament and the parliamentary groups are also doing. Since the beginning of the year, we have been making clear our concerns about the possible political motivation that lies behind these cases. The EU has a delegation in the country and is monitoring developments carefully.
The progress report on Ukraine which we published a few days ago gives a comprehensive picture of the situation in the country last year. Our evaluation of the situation, which has not changed, shows the need for comprehensive reform of the justice system and for measures to combat corruption. The report emphasises that respect for the rule of law in criminal investigations and criminal prosecutions and fair, impartial and independent court proceedings must be guaranteed, in order to ensure that criminal law is not abused for political purposes.
In cases involving former members of the government, a clear distinction must be made between criminal and political responsibility. The concerns about the excessive use of detention and custody measures and of travel restrictions also give the impression of an arbitrary approach to justice.
At the same time, a large part of Ukrainian civil society, experts throughout the world and foreign businesspeople working in Ukraine are firmly convinced that the courts in Ukraine are being subjected to strong pressure from different sides. We are hoping that future amendments to the law on the reform of the judicial system will take into consideration the statement by the Venice Commission of the Council of Europe and sweep away these concerns.
I would like to emphasise that we attach great importance to safeguarding the rule of law in Ukraine, which is a country that we want to enter into a closer contractual relationship with on the basis of association and economic integration. A smoothly functioning, independent and transparent justice system is essential in order for this to happen.
We do not want to take sides in any individual cases, but we expect Ukraine to bring about fundamental changes in its system in order to guarantee impartial, fair and transparent court proceedings. We are convinced that the stability of Ukraine and the confidence of its citizens in the country's public bodies will depend on the progress made in this area.
The speed and the scope of our integration with Ukraine, and vice versa, will depend on whether Ukraine can fully guarantee its respect for human rights, the principles of democracy and the principles of the rule of law. These principles must not be called into question in any way. This conclusion is in line with the results of the review of the European neighbourhood policy.
The meeting of the EU-Ukraine Cooperation Council which is taking place in the course of the next few weeks will give us the opportunity to discuss numerous issues that are important for our relationship and to send clear signals to Ukraine which are the same as those that you are sending about the importance of reform in this area.
We are pleased about Ukraine's determination to conclude the negotiations on an association agreement before the end of this year. So far, so good. However, Ukraine must implement the necessary far-reaching reforms, in particular, of the judicial system, the electoral system and the constitution, in order to be able to enjoy the opportunities which this agreement can offer with regard to association and economic integration with the EU. In addition, the country must make more decisive efforts to combat corruption.
Ukraine is not alone in this respect, but it must demonstrate its unconditional determination to introduce more comprehensive and more inclusive reforms if it wants to move closer to the EU. We will continue to provide Ukraine with significant support in its efforts to bring about internal reforms.
Finally, I would like to say that we will make clear our absolute respect for proper court proceedings, without passing comment. We are relying on being able to continue our open and transparent dialogue in Kiev and in Brussels about internal reforms in Ukraine and about the country's closer integration with the EU, both with the Ukrainian authorities and with the opposition. Thank you very much.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
, in writing. - I was surprised by the wish of some political forces in the European Parliament to support former leaders of Ukraine both morally and politically. It is known that the European People's Party has a cooperation agreement with the bloc of Yulia Tymoshenko. It would be interesting to know whether there is in the agreement a point on legal protection and provision of lawyer services?
Today's resolution looks more like an appeal but not like a European Parliament document. I consider it necessary to declare that nobody is eligible to interfere in judicial proceedings and prosecution activities. By evaluating the work of the prosecutor in advance, before the end of the investigation, we prevent justice from being implemented.
The European Parliament is not a lawyer's office. In such cases, we should wait until the investigation comes to an end. We should recommend to the accused to cooperate with investigating bodies. We do not have any right to put pressure on the judicial system of Ukraine since it can be qualified as interference in internal affairs.
I am categorically against resolution P7_TA-PROV(2011)0272 because I consider it to be putting rough pressure on the government of Ukraine.
The priorities of the Ukrainian Chairmanship of the Committee of Ministers of the Council of Europe are, inter alia, to prevent violations of human rights and to uphold the principles of the rule of law. Ukraine has also undertaken to build democracy at local level and to strengthen local self-government. At the same time, the Helsinki Committee is warning that Ukraine is breaching the European Convention on Human Rights. The preventative detentions and the ban on leaving the country which has been imposed on the most important members of the opposition and former members of the government cast doubt on the objectivity of the Ukrainian prosecution service. In the opinion of the European Parliament, there is a lack of transparency in the investigation, and the procedural methods adopted are out of proportion. The European Parliament should ask the Ukrainian Prosecutor General to lift this ban.
The real problem, however, lies in the continued lack of democratic reform in Ukraine. During the Congress of Local and Regional Authorities of the Council of Europe in March 2011, the Ukrainian representatives explained that more time is needed to shake off the Communist past. I think, too, that achieving democracy is not easy, but requires the will to introduce change and take forceful steps. Enough time has already passed since the fall of the USSR, and other post-Communist countries have made significant progress. To create a pluralistic system of the rule of law, Ukraine must start by efficiently making changes to its electoral law and criminal legislation. The European Union must, however, insist that the demands it is making are met, chiefly because it is itself offering a great deal in the Eastern Partnership and Neighbourhood Policy.